Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 12th, 2022.
Applicant's election with traverse of claims 1-11 and 16-17 in the reply filed on May 12th, 2022 is acknowledged.  The traversal is on the ground(s) that claims 1 and 12 share a special technical feature constituting an inventive contribution over the prior art.  This is not found persuasive because Wang et al. discloses a material comprising carbon nanotubes impregnated with lignin (Abstract).  The recitation “a thermoelectric material” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding Claim 3, Applicant recites, “the carbon nanotubes are in the form of fibres having a specific surface area between 50 and 2000 cm3/g”.

The Scope/Breadth of the claims:
The claims refer to a thermoelectric material comprising carbon nanotube fibres impregnated with a lignin, wherein the carbon nanotubes are in the form of fibres having a specific surface area between 50 and 2000 cm3/g. Applicant’s attention is directed to MPEP 2164.08. All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.
Applicant’s attention is directed to MPEP 2164.08. All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.
In the instant case, the Examiner is taking the position that one skilled in the art cannot make and use the entire scope of the claimed invention without undue experimentation in order to create a carbon nanotube having a specific surface area between 50 and 2000 cm2/g.  While it is known in the art to make carbon nanotubes with surface areas ranging in the hundreds of m2/g to the thousands of m2/g, Applicant’s claimed range is from 0.00005-0.002 m2/g, it is not known how a carbon nanotube can be in this size range.

The Nature of the Invention.
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology."
In the instant case, there is no amount of guidance or direction present in the application that teaches exactly how to make or use the invention.  Carbon nanotubes are known to have surface areas ranging in the hundreds of m2/g to the thousands of m2/g.
However, it is not known how Applicant is achieving a surface area of 0.00005-0.002 m2/g.
 Accordingly, little is known in the prior art about the nature of the invention and the specification would need more detail on how to a carbon nanotube fibre with a surface area within the claimed range.

The State of the Art
35 U.S.C. 112 requires the specification to be enabling only to a person "skilled in the art to which it pertains, or with which it is most nearly connected." The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification. The specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public. The state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date. See MPEP 2164.05(a).
In the instant case, the prior art teaches surface areas that range in the hundreds of m2/g to the thousands of m2/g (See Toshima et al. US 2019/0013454 A1).
Currently, there are no references within the thermoelectric art or the carbon nanotube art that disclose “carbon nanotubes are in the form of fibres having a specific surface area between 50 and 2000 cm3/g”.

The level of one of ordinary skill
	Those in the thermoelectric art and carbon nanotube art

	The amount of Direction or Guidance Present
	Applicant discloses that “Suitably the carbon nanotube-based fibres used in the present invention are fibres having a specific surface area between 50 and 2000 cm.sup.2/g. Suitably the carbon nanotubes are in the form of fibres having a specific surface area between 50 and 2000 cm.sup.2/g, suitably approximately 250 cm.sup.2/g” (Instant Specification – Page 4, Lines 24-27).
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." See MPEP 2164.03
In the instant case, there is nothing known in the prior art about how a carbon nanotube is formed with such a minute amount of surface area.

The level of predictability in the art
The "predictability or lack thereof" in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. See MPEP 2164.03.
One of ordinary skill in the art would appreciate that carbon nanotubes are typically made to increase the amount of surface area ranging well into the 2,000 m2/g range. On the other hand, one skilled in the art would not readily anticipate how to modify a carbon nanotube to be in the range of 0.00005-0.002 m2/g.

The Presence or Absence of Working Examples
There are no working examples in the specification on how to modify a carbon nanotube to be “in the form of fibres having a specific surface area between 50 and 2000 cm3/g”.
The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. But because only an enabling disclosure is required, applicant need not describe all actual embodiments.  See MPEP 2164.02

The Quantity of Experimentation Needed
The application does not explain how a carbon nanotube is being produced to be in a range of 0.00005-0.002 m2/g. In light of this the Examiner directs Applicant’s attention to MPEP 2164.1(a)(H), “The quantity of experimentation needed to make or use the invention based on the content of the disclosure would be undue”.  The Examiner respectfully points out that there is no “starting point” so to speak in how the carbon nanotube is produced with this specific surface area range and there are no prior art references disclosed that would provide one of ordinary skill in the art on how to modify an electrode pattern to perform these limitations.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3, Applicant recites, “the carbon nanotubes are in the form of fibres having a specific surface area between 50 and 2000 cm3/g”.  Applicant discloses in their specification that the fibres have a specific surface area between 50 and 2000 cm2/g (Page 4, Lines 24-27).  Applicant’s attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty”.  Appropriate action is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4-6, 8-10 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. “Reinforcement of lignin-based carbon fibers with functionalized carbon nanotubes”.


In view of Claim 1, Wang et al. discloses a material comprising carbon nanotubes impregnated with lignin (Abstract).  The recitation “a thermoelectric material” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

In view of Claim 4, Wang et al. is relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that, “the lignin is an organosolve lignin”, the Examiner is treating it as a product by process claim, specifically regarding the phrase "organosolve".  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).

In view of Claims 5-6, Wang et al. is relied upon for the reasons given above in addressing Claim 1.  Wang et al. teaches that the material comprises at least 10 wt% lignin (2g of lignin/5g of CNTs (Section 2.2).

In view of Claim 8, Wang et al. is relied upon for the reasons given above in addressing Claim 1.  The recitation “A thermoelectric element comprising a thermoelectric material” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

In view of Claim 9, Wang et al. is relied upon for the reasons given above in addressing Claim 1.  The recitation “A fabric comprising a thermoelectric material” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

In view of Claim 10, Wang et al. is relied upon for the reasons given above in addressing Claim 1.  The recitation “A thermoelectric device comprising a thermoelectric material” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

In view of Claim 16, Wang et al. is relied upon for the reasons given above in addressing Claim 8.  The recitation “A thermoelectric device comprising a thermoelectric element” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

In view of Claim 17, Wang et al. is relied upon for the reasons given above in addressing Claim 9.  The recitation “A thermoelectric device comprising a fabric” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Claims 1, 4, 8-10 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramanian et al. “Thermoelectric Properties of Biopolymer Composites”.

In view of Claim 1, Subramanian et al. discloses a thermoelectric material (Figure 5.1 & Section 4) comprising carbon nanotube fibers impregnated with lignin (Table 5.1 – Biopolymer blend – Cellulose Acetate – Multiwalled carbon nanotubes).

In view of Claim 4, Subramanian et al. is relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that, “the lignin is an organosolve lignin”, the Examiner is treating it as a product by process claim, specifically regarding the phrase "organosolve".  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).

In view of Claim 8, Subramanian et al. is relied upon for the reasons given above in addressing Claim 1.  Subramanian et al. teaches a thermoelectric element comprising the thermoelectric material of claim 1 (Figure 5.1 & Section 4).

In view of Claim 9, Subramanian et al. is relied upon for the reasons given above in addressing Claim 1.  The recitation “A fabric comprising a thermoelectric material” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

In view of Claim 10, Subramanian et al. is relied upon for the reasons given above in addressing Claim 1.  Subramanian et al. teaches a thermoelectric device comprising the thermoelectric material of claim 1 (Figure 5.1 & Section 4).

	In view of Claim 16, Subramanian et al. is relied upon for the reasons given above in addressing Claim 8.  Subramanian et al. teaches a thermoelectric device comprising the thermoelectric element of claim 8 (Figure 5.1 & Section 4).


In view of Claim 17, Subramanian et al. is relied upon for the reasons given above in addressing Claim 9.  The recitation “A thermoelectric device comprising a fabric” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).


Claims 1-2, 4-6, 8-11, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugiura et al. (US 2019/0006570 A1).

In view of Claim 1, Sugiura et al. discloses a thermoelectric material comprising carbon nanotubes (Paragraph 0096) impregnated with lignin (Paragraph 0098 – hydrogen bonding resin – Paragraph 0100 – methyl cellulose).
Alternatively, the recitation “a thermoelectric material” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

In view of Claim 2, Sugiura et al. is relied upon for the reasons given above in addressing Claim 1.  Sugiura et al. teaches that the carbon nanotubes are multi-walled carbon nanotubes (Paragraph 0077).

In view of Claim 4, Sugiura et al. is relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that, “the lignin is an organosolve lignin”, the Examiner is treating it as a product by process claim, specifically regarding the phrase "organosolve".  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).

In view of Claims 5-6, Sugiura et al. is relied upon for the reasons given above in addressing Claim 1.  Sugiura et al. teaches that the thermoelectric material comprises at least 10 wt% lignin (Paragraph 0101).

In view of Claim 8, Sugiura et al. is relied upon for the reasons given above in addressing Claim 1. Sugiura et al. teaches a thermoelectric element comprising a thermoelectric material according to claim 1 (Paragraph 0003).

In view of Claim 9, Sugiura et al. is relied upon for the reasons given above in addressing Claim 1. The recitation “A fabric comprising a thermoelectric material” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

In view of Claim 10, Sugiura et al. is relied upon for the reasons given above in addressing Claim 1.  Sugiura et al. teaches a thermoelectric device comprising a thermoelectric material according to claim 1 (Paragraph 0003).

In view of Claim 11, Sugiura et al. is relied upon for the reasons given above in addressing Claim 10. Sugiura et al. teaches the thermoelectric device is adapted to be arranged on a user’s body and to generate electricity from heat from said body of said user (Paragraph 0003 – wrist watches).

In view of Claim 16, Sugiura et al. is relied upon for the reasons given above in addressing Claim 8.  Sugiura et al. teaches a thermoelectric device comprising a thermoelectric element according to claim 8 (Paragraph 0003).

In view of Claim 17, Sugiura et al. is relied upon for the reasons given above in addressing Claim 9. The recitation “A thermoelectric device comprising a fabric comprising a thermoelectric material” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lashmore et al. (US 2009/0044848 A1) in view of Sugiura et al. (US 2019/0006570 A1)

In view of Claims 1 & 7, Lashmore et al. teaches a thermoelectric material that is a yarn comprising fibres of carbon nanotubes (Paragraph 0030). Lashmore et al. does not disclose the carbon nanotube fibres are impregnated with lignin.
Sugiura et al. discloses a thermoelectric material comprising carbon nanotubes (Paragraph 0096) impregnated with lignin (Paragraph 0098 – hydrogen bonding resin – Paragraph 0100 – methyl cellulose).  Sugiura et al. teaches that an object of the present invention is to provide a thermoelectric conversion element having excellent thermoelectric conversion performance and excellent high-temperature durability (Paragraph 0010).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to impregnate the carbon nanotube fibres of Lashmore et al. with lignin as disclosed by Sugiura et al. for the advantage of having a material with high performance and excellent durability.

In view of Claim 2, Lashmore et al. and Sugiura et al. are relied upon for the reasons given above in addressing Claim 2.  Lashmore et al. teaches the carbon nanotubes are multi-walled carbon nanotubes (Paragraph 0030).

In view of Claim 4, Lashmore et al. and Sugiura et al. are relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation that, “the lignin is an organosolve lignin”, the Examiner is treating it as a product by process claim, specifically regarding the phrase "organosolve".  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).

In view of Claims 5-6, Lashmore et al. and Sugiura et al. are relied upon for the reasons given above in addressing Claim 1. Sugiura et al. teaches that the thermoelectric material comprises at least 10 wt% lignin (Paragraph 0101).

In view of Claim 8, Lashmore et al. and Sugiura et al. are relied upon for the reasons given above in addressing Claim 1.  Lashmore et al. et al. teaches a thermoelectric element that comprises a thermoelectric material according to Claim 1 (Paragraph 0020-0021).

In view of Claim 9, Lashmore et al. and Sugiura et al. are relied upon for the reasons given above in addressing Claim 1.  Lashmore et al. teaches a fabric comprising a thermoelectric material according to claim 1 (Paragraph 0030).

In view of Claim 10, Lashmore et al. and Sugiura et al. are relied upon for the reasons given above in addressing Claim 1.  Lashmore et al. teaches a thermoelectric device comprising a thermoelectric material according to claim 1 (Paragraph 0020-0021).

In view of Claim 11, Lashmore et al. and Sugiura et al. are relied upon for the reasons given above in addressing Claim 10.  Lashmore et al. teaches the thermoelectric device is adapted to be arranged in use on a user’s body and to generate electricity from heat from said body of said user (Paragraph 0090).

In view of Claim 16, Lashmore et al. and Sugiura et al. are relied upon for the reasons given above in addressing Claim 8. Lashmore et al. teaches a thermoelectric device comprising a thermoelectric element according to claim 8 (Paragraph 0020-0021).

In view of Claim 17, Lashmore et al. and Sugiura et al. are relied upon for the reasons given above in addressing Claim 9.  Lashmore et al. teaches a thermoelectric device comprising a fabric according to claim 9 (Paragraph 0020-0021).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726